     Case 3:20-cv-01335-GCS Document 3 Filed 12/16/20 Page 1 of 2 Page ID #8




ġ                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

LUCILLE D. CLARK,                                   )
                                                    )
                 Plaintiff,                         )
                                                    )
                                                    )
v.                                                 )         Cause No. 3:20-cv-01335-GCS
                                                    )
                                                    )
KROGER LTD. PARTNERSHIP,                            )
                                                    )
                 Defendant.                         )

                                   MEMORANDUM and ORDER

SISON, Magistrate Judge:

        This matter comes before the Court for case management.1 On December 14, 2020,

Plaintiff filed suit against Defendant in this Court for negligence presumably based on

diversity jurisdiction, 28 U.S.C. § 1332. (Doc. 1). However, a review of the complaint

indicates that plaintiff alleges residency instead of citizenship as to herself and does not

allege the citizenship of defendant. “[R]esidence and citizenship are not synonyms and it

is the latter that matters for purposes of the diversity jurisdiction.” Meyerson v. Harrah's




1        The Court finds that it must raise the issue, sua sponte, of whether it has subject matter jurisdiction
over this case. See, e.g., Wisconsin Knife Works v. National Metal Crafters, 781 F.2d 1280, 1282 (7th Cir. 1986)
(stating that “[t]he first thing a federal judge should do when a complaint is filed is check to see that federal
jurisdiction is properly alleged.”); McCready v. White, 417 F.3d 700, 702 (7th Cir. 2005)(stating that
“[e]nsuring the existence of subject matter jurisdiction is the court’s first duty in every lawsuit.”). “Without
jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when
it ceases to exist, the only function remaining to the court is that of announcing the fact and dismissing the
cause.” Ex parte McCardle, 74 U.S. 506, 514 (1868); Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 94
(1998).

                                                  Page 1 of 2
  Case 3:20-cv-01335-GCS Document 3 Filed 12/16/20 Page 2 of 2 Page ID #9




E. Chicago Casino, 299 F.3d 616, 617 (7th Cir. 2002). See also Tylka v. Gerber Prods. Co., 211

F.3d 445, 448 (7th Cir. 2000)(stating that “allegations of residence are insufficient to

establish diversity jurisdiction.”); Held v. Held, 137 F.3d 998, 1000 (7th Cir. 1998)(same).

Further, the complaint alleges an amount in controversy in excess of $50,000.00, which is

insufficient. See, e.g., 28 U.S.C. § 1332 (requiring complete diversity between the parties

plus an amount in controversy exceeding $75,000.00, exclusive of interest and costs).

Thus, the Court DIRECTS plaintiff to file an amended complaint that comports with this

Memorandum and Order on or before December 30, 2020 or the Court will dismiss this

matter for lack of subject matter jurisdiction.

       IT IS SO ORDERED.                                                Digitally signed
       Dated:   December 16, 2020.
                                                                        by Judge Sison 2
                                                                        Date: 2020.12.16
                                                                        08:57:19 -06'00'
                                                  ____________________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                         Page 2 of 2
